DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3, 13-14, and 17-18 are objected to because of the following informalities:  They contain acronyms that are not defined within the claims. For example, “CT” and “ECG” while understood by the Examiner to be “Computed Tomography” and “Electrocardiogram” should be define within the claims themselves for clarity, in the format “computed tomography (CT)” and “electrocardiogram (ECG)” for the first usage within the claims. Subsequent usages may appropriately continue to use the acronyms.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11, 13, and 17, the claim recites a “semi-rigid” support. The term "semi-rigid" is a relative term which renders the claim indefinite.  The term "semi-rigid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The U-shaped support has been rendered indefinite by the use of the relative term “semi-rigid.”   
Regarding claims 2, 14, and 18, the claim recites “optimized” parameters. The term "optimized" is a relative term which renders the claim indefinite.  The term "optimized" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The parameters and their relative optimization is rendered indefinite because “optimized” is relative.
Regarding claim 3, the claim is indefinite because “often determined by the speed at which the CT scanner obtains its image, among other factors…” is not clearly a feature of the invention or not. Firstly, “often” is a relative term. The term “often” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The determination of the heart rate 65 beats per minute is rendered indefinite by the term “often.” Secondly, it appears to be an intended use or consideration that one of ordinary skill should configure during use. Furthermore, the claim is indefinite because it appears to recite a CT scan but the CT scan and CT scanner are not positively claimed. One of ordinary skill in the art would not be apprised of whether a CT scan/scanner is part of the invention. Additionally, it’s not clear if 
Regarding claims 5, 15, and 20, “altered user’s physiological status” lacks antecedent basis. The only previously recited alteration is “to alter a user activity,” not the physiological status. The altered user activity may result in altered physiological status but this is not made clear in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9, 11-13, 16-17, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinast (U.S. Patent Application Publication No. 2004/0019288,) hereinafter referred to as Kinast; in view of Ghanem et al. (U.S. Patent Application Publication No. 2008/0275517,) hereinafter referred to as Ghanem.
Regarding claim 1, Kinast teaches an ambulatory monitoring system for a human user (Figs. 3-8), comprising: 
a neck mounted monitor harness comprising a harness processor (claim 20 and 28 disclose a processor in the electronics package, element 9), harness memory (¶[0062]), battery (¶[0060]), ECG circuitry (¶[0058]), and a harness communications 
each opposite end of said monitor harness further comprising electrodes configured to make electrical contact with said user's front chest skin on opposite sides of said user's sternum (Fig. 3, elements 11 are electrodes contacting skin), thus providing at least a single lead ECG electrical connection enabling said ECG circuitry to implement an ECG sensor (¶[0047]); 
said monitor harness further comprising any of a wired or wireless connection to at least one of a pulse oximeter (¶[0085] wired connection described) so said harness processor may further control and receive data from any of a pulse oximeter sensor (¶¶[0085-0086]); 
said harness processor configured to drive, over a plurality of patient heart beats, said ECG sensor and any of said pulse oximeter sensor (¶¶[0084-0085], ambulatory monitor is sensing over a plurality of heart beats as a patient); 
said harness processor further perform any of: 
store data from any of said sensors in harness memory and transmit said data using said harness communications interface (¶[0058], storing and transmitting as modes of the device); 
use said operating-analysis parameters to analyze data (¶[0058]); and 

Kinast fails to teach the harness receiving any of operating-analysis parameters, patient instructions, and physiological target data from an external computerized device, store any of said operating-analysis parameters, patient instructions, and physiological target data in harness memory, and use said operating-analysis parameters to operate said ECG sensor and any of said pulse oximeter or an oscillometric blood pressure monitor, and analyzing data from any of said sensors to determine if said user's physiological parameters meet previously established physiological criteria.
Attention is brought to the Ghanem reference, which teaches a monitoring apparatus configured to receive any of operating-analysis parameters, patient instructions, and physiological target data from an external computerized device, store any of said operating-analysis parameters, patient instructions, and physiological target data in apparatus memory (¶[0053], ¶[0059]), and use said operating-analysis parameters to operate said ECG sensor (¶[0061] ECG vector parameters); and analyzing data from any of said sensors to determine if said user's physiological parameters meet previously established physiological criteria (¶[0088] for example, predetermined VT/VF threshold is compared to heart rate in bpm).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the processor functions of Kinast to include programmable patient parameter thresholds and comparing sensed patient data to the patient parameter thresholds in analysis because Ghanem teaches that adjustable operating and patient 
Regarding claim 4, Kinast, as modified by Ghanem, teaches the system of claim 1.
Ghanem further teaches wherein said harness processor is further configured to use said harness communications interface to transmit a message to an outside computerized device when said analyzed data meet said previously established physiological criteria (¶[0058] transmit via telemetry to the external programmer, for review by physician or user).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the processor functions of Kinast to include transmission to an outside review because Ghanem teaches that adjustable operating and patient parameter thresholds improves condition detection and noise rejection (telemetry to outside physician includes the device parameters, Ghanem ¶[0010]) and because it would allow for non-contact or visit-dependent clinical review of physiological data.
Regarding claim 6, Kinast, as modified by Ghanem, teaches the system of claim 1.
Kinast further teaches wherein said pulse oximeter further comprises an ear wearable mounted pulse oximeter that is in any of wired or wireless connection with said neck mounted monitor harness (¶[0085] mounted on an ear lobe), and wherein said pulse oximeter is further configured with pulse oximeter light sources that emit light over a plurality of wavelengths, and to receive photodetector signals over emitted by 
Regarding claim 9, Kinast, as modified by Ghanem, teaches the system of claim 1.
Kinast and Ghanem further teach wherein said system further comprises a professional external computerized device in direct or indirect wireless communication (Kinast ¶[0058], Ghanem ¶[0059]) with said harness processor, said professional external computerized device comprising a professional graphical user interface, said professional external computerized device configured to perform at least one of: a) use said professional graphical user interface to transmit any of operating-analysis parameters, patient instructions, and physiological target data to said harness processor; and b) receive any of said data and analyzed data from said harness processor, and to display any of said data and analyzed data on said professional graphical user interface (Kinast ¶[0008], Ghanem ¶[0059] visual review and control by physician, GUI is implicit).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the processor functions of Kinast to include transmission to an outside review because Ghanem teaches that adjustable operating and patient parameter thresholds improves condition detection and noise rejection (telemetry to outside physician includes the device parameters, Ghanem ¶[0010]) and because it would allow for non-contact or visit-dependent clinical review of physiological data.
Regarding claim 11, Kinast, as modified by Ghanem teaches the system of claim 1.

Regarding claim 12, Kinast, as modified by Ghanem teaches the system of claim 1.
Kinast and Ghanem further teaches wherein said harness communications interface is any of wired computer interface or a wireless transceiver (Kinast ¶[0057] signal transmission, Ghanem ¶[0053] wireless telemetry up/downlink).
Regarding claims 13/17 and 16/22, the claims are directed to substantially the same subject matter as claims 1, 6, 9, and 11 in combination, and are rejected under substantially the same sections of Kinast and Ghanem.
Regarding claim 21, the claim is directed to substantially the same subject matter as claim 9 and is rejected under the substantially the same sections of Kinast and Ghanem.
Claims 2-3, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinast in view of Ghanem as applied to claims 1, 4, 6, 9, 11-13, 16-17, and 21-22 above, and further in view of Roberts et al. (ROBERTS, W T et al. "Safety And Efficacy Of A Rate Control Protocol For Cardiac CT". The British Journal Of Radiology, vol 82, no. 976, 2009, pp. 267-271. British Institute Of Radiology,) hereinafter referred to as Roberts.
Regarding claims 2, 3, 14, and 18, Kinast, as modified by Ghanem, teaches the system of claim 1, 13, and 17.
Kinast and Ghanem do not teach wherein said user's physiological parameters comprise physiological parameters optimized for cardiac CT scans.
Attention is brought to the Roberts reference, which teaches that CT scans require particular threshold parameters to be effective, including a pulse rate of 65 beats per minute or less, often determined by the speed at which the CT scanner obtains its image, among other factors, ECG parameters showing cardiac sinus rhythm, and blood pressure above a preset minimum (Abstract, p. 1, col. 1, Fig. 1 teaches 60 bpm or less and blood pressure of above 100mmHg, additionally ECG sinus rhythm is used to verify data).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the algorithms of Kinast in view of Ghanem to include a heart rate threshold when a patient needs to undergo a CT scan, as taught by Roberts, because Roberts teaches that heart rate in beats per minute (bpm) is critical for avoiding motion artifact in the CT scan (Roberts, Abstract).
Claims 5, 7, 10, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinast in view of Ghanem as applied to claims 1, 4, 6, 9, 11-13, 16-17, and 21-22 above, and further in view of LeBoeuf et al. (U.S. Patent Application Publication No. 2008/0146892,) hereinafter referred to as LeBoeuf.
Regarding claim 5, Kinast, as modified by Ghanem, teaches the system of claim 1.
Kinast and Ghanem do not teach wherein said harness processor and neck mounted monitor harness is further configured to transmit any of visual or audio patient instructions to said user to alter a user activity in response to said instructions, and wherein said harness processor is further configured to analyze any of said sensor data to determine altered user physiological status in response to said patient instructions.
Attention is drawn to the LeBoeuf reference, which teaches a wearable device and processor transmitting instructions to a user for the purpose of altering user activity in response to the instructions, and analyzing sensor data from the user to determine alterations to the user’s physiological sensor data in response to the instructions (several examples of this type of instructions and continued monitoring: hazard monitoring ¶[0094], ¶[0096], drug efficacy ¶[0098], self-training ¶[0097], ¶[0119], etc.).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the algorithm of Kinast in view of Ghanem to include both instructions to the user, and monitoring the user’s physiological response to the instructions, because LeBoeuf teaches that it allows for improving user performance in a variety of activities (LeBoeuf, ¶[0123]), and improve communication for a user to reduce stress and improve overall health (LeBoeuf ¶[0134]).
Regarding claim 7, Kinast, as modified by Ghanem teaches the system of claim 6.
Kinast and Ghanem do not teach wherein said ear wearable mounted pulse oximeter further comprises any of an audio output device or microphone configured to be in any of wired or wireless communication with said harness processor.
Attention is brought to the LeBoeuf reference, which teaches an ear wearable mounted pulse oximeter comprising any of an audio output device (¶[0139], ¶[0076]) or microphone (¶[0165], ¶[0076]) configured to be in any of wired or wireless communication with a processor (¶[0005]).
It would have been obvious to one of ordinary skill in the art to modify the harness monitor of Kinast to include a microphone and/or speaker, as taught by LeBoeuf, because it improves personal communication with the monitoring device (LeBoeuf ¶[0144]) because they provide a functionality to the user not provided by a sensing device (LeBoeuf ¶[0076]), and because the sensors can be integrated into a communication earpiece without impact on the size and functionality of a communication earpiece (LeBoeuf ¶[0164]).
Regarding claim 10, Kinast, as modified by Ghanem, teaches the system of claim 9.
Kinast and Ghanem do not teach wherein said system further comprises a user external computerized device in direct or indirect wireless communication with any of said harness processor and said professional external computerized device, said user external computerized device comprising a user graphical user interface, said user external computerized device configured to use said user graphical user interface to 
Attention is brought to the LeBoeuf reference, which teaches a wearable apparatus comprising a user external computerized device (¶[0105] computer, cell phone, PDA, television, projection monitor, display, etc.) in direct or indirect wireless communication with any of said harness processor and said professional external computerized device (¶[0108]), said user external computerized device comprising a user graphical user interface (user interface element 24), said user external computerized device configured to use said user graphical user interface to query an ambulatory patient with a plurality of queries regarding a health history pertaining to a plurality of medical conditions of said ambulatory patient (Fig. 3, including age, location, and physiological data), and transmit answers to said queries to any of said harness processor and said professional external computerized device (¶¶[0104-0105]).
It would have been obvious to one of ordinary skill in the art to modify the harness monitor of Kinast to include a user interface and display for obtaining information from the user and transmitting it to the wearable device, as taught by LeBoeuf, because it allows the user to monitor their own health and statistics without infringement on their privacy by others (LeBoeuf ¶[0110]).
Regarding claims 15 and 20, the claims are directed to substantially the same subject matter as claim 5 and are rejected under substantially the same sections of Kinast, Ghanem, and LeBoeuf.
Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinast  in view of Ghanem as applied to claims 1, 4, 6, 9, 11-13, 16-17, and 21-22 above, and further in view of Hickle (U.S. Patent Application Publication No. 2003/0145854,) hereinafter referred to as Hickle.
Regarding claim 8, Kinast, as modified by Ghanem, teaches the system of claim 1.
Kinast and Ghanem fail to teach wherein said neck mounted monitor processor is further configured to drive an air pump and valve for driving a blood pressure monitoring cuff comprising tubing, said air pump, and valve being configured either internal or external to said harness; said neck mounted monitor processor further configured to receive input from at least one oscillometric blood pressure detector to monitor pulse input from said blood pressure monitoring cuff
Attention is brought to the Hickle reference, which teaches a wearable apparatus and processor is configured to drive an air pump and valve for driving a blood pressure monitoring cuff comprising tubing, said air pump, and valve being configured either internal or external to said harness (¶[0130]); said processor further configured to receive input from at least one oscillometric blood pressure detector to monitor pulse input from said blood pressure monitoring cuff (¶[0082]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the monitoring device of Kinast in view of Ghanem to include blood pressure monitoring, as taught be Hickle, because they are a non-invasive (Hickle ¶[0085]) and help prevent non desirable patient conditions during or post procedures (Hickle ¶[0089]).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2013/0289986 to Graylin teaches a headset that is rigidly U-shaped configured to fit around the back of a user’s neck.
U.S. Patent Application Publication No. 2008/0143954 to Abreu teaches an inverted U-shaped wearable medical monitoring device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/A.L.S/Examiner, Art Unit 3792     

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792